DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 12/17/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.

Claim Objections
Claim 14 is objected to because of the following informalities:  line 1 recites “the display apparatus of claim 1” however, it will be identical to claim 4. It seems it might have been a typographical error and was meant to be the display apparatus of claim 11. For examination purposes, claim 14 is interpreted as being dependent on claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitagawa et al. US PGPub. 2020/0142255.
 	Regarding claim 1, Kitagawa teaches a polarizing film comprising (100, fig. 1) [0028]:  	a polarizing layer (11, fig.1) [0028];  	a reversed wavelength dispersion quarter waveplate (QWP) (retardation layer 20, fig. 1, [0028]; made of a reversed wavelength dispersion quarter waveplate [0063],[0066]) disposed on the polarizing layer (11); and  	a light-absorbing layer (pressure sensitive adhesive 30, fig. 1; with UV absorber [0097] ) [0028] disposed on the polarizing layer (11), wherein the light-absorbing layer (30) comprises a light absorber (UV absorber, [0097] and dye) to absorb light having a wavelength in a range of about 380 nm to about 430 nm (UV light, [0097]) (Kitagawa et al., fig. 1). 	Regarding claim 3, Kitagawa teaches the polarizing film of claim 1, wherein a light transmittance of the polarizing film (100) to light having a wavelength in a range of about 380 nm to about 430 nm (UV light) is less than 40% (5% or less, [0033]) (Kitagawa et al., [0033]).  	Regarding claim 4, Kitagawa teaches the polarizing film of claim 1, wherein the light absorber (UV absorber and dye) comprises at least one of anthraquinone-based dyes, methine-based dyes, azomethine-based dyes [0110], oxadine-based dyes, azo-based dyes, styryl-based dyes, coumarin-based dyes, porphyrin-based dyes [0110], dibenzofuranone-based dyes, diketopyrrolopyrrole-based dyes, rhodamine-based dyes, kisanten-based dyes, and pyrromethene-based dyes (Kitagawa et al., [0110]).  	Regarding claim 1 (alternate rejection of claim 5 and 8), Kitagawa teaches a polarizing film comprising (100, fig. 1) [0028]:  	a polarizing layer (11, fig.1) [0028];  	a reversed wavelength dispersion quarter waveplate (QWP) (retardation layer 20, fig. 1, [0028]; made of a reversed wavelength dispersion quarter waveplate [0063],[0066]) disposed on the polarizing layer (11); and  	a light-absorbing layer (protection layer 12 , fig. 1; with UV absorber [0052]) [0028] disposed on the polarizing layer (11), wherein the light-absorbing layer (12) comprises a light absorber (UV absorber, [0052]) to absorb light having a wavelength in a range of about 380 nm to about 430 nm (UV light, wavelength of 380nm only has 10% or less transmittance, [0033]) (Kitagawa et al., fig. 1). 	Regarding claim 5, Kitagawa teaches the polarizing film of claim 1, wherein the light-absorbing layer (12) comprises at least one of tri-acetyl cellulose (TAC), cyclo olefin polymer [0054], and polymethyl methacrylate (PMMA) (Kitagawa et al., fig. 1, [0054]).  	Regarding claim 6, Kitagawa teaches the polarizing film of claim 1, wherein the light-absorbing layer (30) comprises a pressure-sensitive adhesive [0028] (Kitagawa et al., fig. 1, [0028]).  	Regarding claim 7, Kitagawa teaches the polarizing film of claim 1, further comprising a first protective layer (12, fig. 1) [0028] and a second protective layer (another protective layer not show but may be arranged on the other side of the polarizer, [0028]; hereinafter called 12’) respectively disposed on a bottom surface and a top surface of the polarizing layer (11), wherein each of the first protective layer (12) and the second protective layer (12’) comprises at least one of tri-acetyl cellulose (TAC), cyclo olefin polymer [0054], and polymethyl methacrylate (PMMA) (Kitagawa et al., fig.1, [0054]).  	Regarding claim 8, Kitagawa teaches the polarizing film of claim 1, further comprising an adhesive layer (pressure sensitive adhesive 30, fig. 1) [0028] disposed on a bottom surface of the reversed wavelength dispersion QWP (20) (Kitagawa et al., fig. 1, [0028]).  	Regarding claim 9, Kitagawa teaches the polarizing film of claim 1, wherein the polarizing layer (11) comprises a dichroic dye in polyvinyl alcohol (PVA) [0041] (Kitagawa et al., fig. 1, [0041]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2016/0259104 in view of Kitagawa et al. US PGPub. 2020/0142255. 	Regarding claim 11, Lee teaches a display apparatus (107, fig. 5 and 8) [0111] comprising:  	a substrate (111, fig. 8) [0083];  	a plurality of display elements (fig. 5, fig. 8 showing just one display element 210, [0083]) disposed on the substrate (111);  	a sealing member (250, fig. 8) [0113] sealing the plurality of display elements (210); and  	a polarizing film (102, fig. 8) [0108] disposed on the sealing member (250), wherein the polarizing film (102) comprises:  	a polarizing layer (130, fig. 8)[0076];  	a quarter waveplate (QWP) (120, fig. 8) [0055] disposed on the polarizing layer (130); and  	a light-absorbing layer (110, fig. 8) [0059] disposed on the polarizing layer (130), wherein the light-absorbing layer (110) comprises a light absorber to absorb light having a wavelength in a range of about 380 nm to about 430 nm (430nm or less, [0059]) (Lee et al., fig. 8).
 But Lee fails to teach wherein the polarizing film (102) comprises a reversed wavelength dispersion quarter waveplate (QWP). 	However, Kitagawa teaches a polarizing film comprising (100, fig. 1) [0028]:  	a polarizing layer (11, fig.1) [0028];  	a reversed wavelength dispersion quarter waveplate (QWP) (retardation layer 20, fig. 1, [0028]; made of a reversed wavelength dispersion quarter waveplate [0063],[0066]) disposed on the polarizing layer (11); and  	a light-absorbing layer (pressure sensitive adhesive 30, fig. 1; with UV absorber [0097] ) [0028] disposed on the polarizing layer (11), wherein the light-absorbing layer (30) comprises a light absorber (UV absorber, [0097] and dye) to absorb light having a wavelength in a range of about 380 nm to about 430 nm (UV light, [0097]) (Kitagawa et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the polarizing film of Lee with the polarizing film including a reversed wavelength dispersion QWP of Kitagawa in order to create a display device with excellent durability, excellent weatherability and excellent hue (Kitagawa et al., [0017]). 	Regarding claim 13, Lee in view of Kitagawa teaches the display apparatus of claim 11, wherein a light transmittance of the polarizing film (100) to light having a wavelength in a range of about 380 nm to about 430 nm (UV light) is less than 40% (5% or less, [0033]) (Kitagawa et al., [0033]). 	Regarding claim 14, Lee in view of Kitagawa teaches the display apparatus of claim [[1]] 11, wherein the light absorber (UV absorber and dye) comprises at least one of anthraquinone-based dyes, methine-based dyes, azomethine-based dyes [0110], oxadine-based dyes, azo-based dyes, styryl-based dyes, coumarin-based dyes, porphyrin-based dyes [0110], dibenzofuranone-based dyes, diketopyrrolopyrrole-based dyes, rhodamine-based dyes, kisanten-based dyes, and pyrromethene-based dyes (Kitagawa et al., [0110]). 	Regarding claim 15, Lee in view of Kitagawa teaches the display apparatus of claim 11, wherein: the light-absorbing layer (30) comprises a pressure-sensitive adhesive (Kitagawa et al., [0028]); and the light-absorbing layer (adhesive 30 of Kitagawa/adhesive 110 of Lee) is disposed between the reversed wavelength dispersion QWP (120) and the sealing member (250) (Lee et al., fig. 8).  	Regarding claim 16, Lee in view of Kitagawa teaches the display apparatus of claim 11, wherein the sealing member (250) comprises a thin-film encapsulation layer (250) including a first inorganic encapsulation layer (251, fig. 8) [0113], an organic encapsulation layer (252, fig. 8) [0113], and a second inorganic encapsulation layer (253, fig. 8) [0113] sequentially stacked one over another [0113] (Lee et al., fig. 8, [0113]).  	Regarding claim 17, Lee in view of Kitagawa teaches the display apparatus of claim 11, wherein the sealing member (250) comprises a sealing substrate (255, fig. 8) (Kitagawa et al., fig. 8, [0113]).  	Regarding claim 18, Lee in view of Kitagawa teaches the display apparatus of claim 11, further comprising a first protective layer (12, fig. 1) [0028] and a second protective layer (another protective layer not show but may be arranged on the other side of the polarizer, [0028]; hereinafter called 12’) respectively disposed on a bottom surface and a top surface of the polarizing layer (11), wherein each of the first protective layer (12) and the second protective layer (12’) comprises at least one of tri-acetyl cellulose (TAC), cyclo olefin polymer [0054], and polymethyl methacrylate (PMMA) (Kitagawa et al., fig.1, [0054]). 	Regarding claim 11 (alternate rejection for claim 19 only), Lee teaches a display apparatus (107, fig. 5 and 8) [0111] comprising:  	a substrate (111, fig. 8) [0083];  	a plurality of display elements (fig. 5, fig. 8 showing just one display element 210, [0083]) disposed on the substrate (111);  	a sealing member (250, fig. 8) [0113] sealing the plurality of display elements (210); and  	a polarizing film (102, fig. 8) [0108] disposed on the sealing member (250), wherein the polarizing film (102) comprises:  	a polarizing layer (130, fig. 8)[0076];  	a quarter waveplate (QWP) (120, fig. 8) [0055] disposed on the polarizing layer (130); and  	a light-absorbing layer (110, fig. 8) [0059] disposed on the polarizing layer (130), wherein the light-absorbing layer (110) comprises a light absorber to absorb light having a wavelength in a range of about 380 nm to about 430 nm (430nm or less, [0059]) (Lee et al., fig. 8).
 But Lee fails to teach wherein the polarizing film (102) comprises a reversed wavelength dispersion quarter waveplate (QWP). 	However, Kitagawa teaches polarizing film comprising (100, fig. 1) [0028]:  	a polarizing layer (11, fig.1) [0028];  	a reversed wavelength dispersion quarter waveplate (QWP) (retardation layer 20, fig. 1, [0028]; made of a reversed wavelength dispersion quarter waveplate [0063],[0066]) disposed on the polarizing layer (11); and  	a light-absorbing layer (protection layer 12 , fig. 1; with UV absorber [0052]) [0028] disposed on the polarizing layer (11), wherein the light-absorbing layer (12) comprises a light absorber (UV absorber, [0052]) to absorb light having a wavelength in a range of about 380 nm to about 430 nm (UV light, wavelength of 380nm only has 10% or less transmittance, [0033]) (Kitagawa et al., fig. 1) 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the polarizing film of Lee with the polarizing film including a reversed wavelength dispersion QWP of Kitagawa in order to create a display device with excellent durability, excellent weatherability and excellent hue (Kitagawa et al., [0017]). 	Regarding claim 19, Lee in view of Kitagawa teaches the display apparatus of claim 11, wherein the light-absorbing layer (12) comprises at least one of tri-acetyl cellulose (TAC), cyclo olefin polymer [0054], and polymethyl methacrylate (PMMA) (Kitagawa et al., fig. 1, [0054]).  

Allowable Subject Matter
Claims 2, 10, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a polarizing film wherein “a wavelength dispersion value DSP of the reversed wavelength dispersion QWP at a wavelength of 450 nm and a light transmittance of the polarizing film at a wavelength 430 nm satisfy: T(430nm) ≤ 8.7875e (-3.715 x DSP(450nm)) wherein T(430 nm) denotes a light transmittance at a wavelength of 430 nm, DSP denotes a wavelength dispersion value at a wavelength of 450 nm and is R(450 nm)/R(550 nm), and R(λ) denotes a phase difference value at a wavelength of λ” as recited in claims 2 and 12 in combination with the rest of the limitations of claims 1 and 11, respectively;  	a polarizing film wherein “the reversed wavelength dispersion QWP satisfies: DSP(450 nm)=R(450 nm)/R(550 nm)<1, and DSP(650 nm)=R(650 nm)/R(550 nm)>1 wherein DSP(λ) denotes a wavelength dispersion value DSP of the reversed wavelength dispersion QWP at a wavelength of λ, R(λ) denotes a phase difference value at a wavelength of λ” as recited in claims 10 and 20 in combination with the rest of the limitations of claims 1 and 11, respectively.                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892